United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
UNITED STATES COAST GUARD OFFICE OF
CIVILIAN PERSONNEL, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0701
Issued: July 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 6, 2017 appellant filed a timely appeal from an August 11, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a ratable hearing loss,
warranting a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 13, 2014 appellant, then a 54-year-old boat builder, filed an occupational
disease claim (Form CA-2) alleging that he developed hearing loss as a result of employmentrelated noise exposure while working at the shipyard and using power tools on the job.3
OWCP referred appellant to Dr. Carol L. St. George, a Board-certified otolaryngologist,
for a second opinion evaluation on September 3, 2014. An audiogram, completed on
September 3, 2014, revealed the following decibel losses at 500, 1,000, 2,000, and 3,000 hertz
(Hz): 10, 25, 20, and 35 for the right ear and 20, 20, 15, and 35 for the left ear. Dr. St. George
noted that the audiogram showed bilateral high frequency sensorineural hearing loss. She opined
that appellant’s bilateral high frequency hearing loss was due to his workplace noise exposure
and was in excess of what would be predicated for presbycusis as the noise exposure was of
sufficient intensity and duration to have caused the hearing loss in question. Dr. St. George
recommended the use of hearing aids which would amplify higher frequencies. In accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment4 (hereinafter A.M.A., Guides), her calculation of monaural and binaural
impairment revealed no ratable hearing loss despite appellant’s bilateral high frequency hearing
loss.
By decision dated January 5, 2015, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. It further found that the medical evidence of record revealed that he
would benefit from hearing aids. Appellant filed a claim for a schedule award (Form CA-7).
On May 21, 2015 Dr. Arnold Berman, an OWCP district medical adviser (DMA)
reviewed Dr. St. George’s September 3, 2014 otologic examination and agreed that appellant
developed binaural work-related hearing loss. In accordance with the A.M.A., Guides, the DMA
applied the September 3, 2014 audiometric data to OWCP’s standard for evaluating hearing loss
and determined that appellant had zero percent monaural hearing loss in the left ear, zero percent
monaural hearing loss in the right ear, and zero percent binaural hearing loss.5 Dr. Berman
concluded that appellant had no ratable hearing loss and the date of maximum medical
improvement (MMI) was September 3, 2014. He also commented that hearing aids should not
be authorized.

2

Docket No. 16-0231 (issued March 10, 2016).

3

The record reflects that appellant began work for the U.S. Coast Guard in 1968. He worked as a U.S. Coast
Guard boat builder from April 22, 1972 to the present. Appellant was exposed to shipyard noise from sealing,
sanding, grinding, iron workings, and water blasting.
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 252, Table 11-2.

2

A subsequent audiogram was completed on April 7, 2015 which revealed decibel losses
at 500, 1,000, 2,000, and 3,000 Hz: 15, 10, 15, and 30 for the right ear decibels and 5, 10, 5, and
30 decibels, for the left ear.
By decision dated September 22, 2015, OWCP denied appellant’s schedule award claim
finding that his hearing loss was not sufficiently severe to be considered ratable. With regard to
hearing aids, it noted that the medical evidence did not establish that he required hearing aids and
denied authorization for these additional medical benefits.
On November 19, 2015 appellant timely appealed to the Board.
As previously noted, by decision dated March 10, 2016, the Board affirmed OWCP’s
September 22, 2015 decision in part, finding that appellant failed to establish ratable hearing loss
for schedule award purposes. The Board set aside, the September 22, 2015 decision in part
finding that he was not entitled to hearing aids and remanded the case for further development.6
The Board noted on remand that OWCP had initially requested Dr. Berman to provide
clarification pertaining to his May 21, 2015 DMA report. On July 7, 2016 Dr. Berman failed to
provide an opinion on appellant’s hearing impairment and need for hearing aids. Rather, he
requested OWCP refer the raw audiology data to an audiologist for review and then return the
case file back to him.
Following the Board’s March 10, 2016 decision, appellant submitted an April 7, 2016
audiogram which revealed the following decibel losses at 500, 1,000, 2,000, and 3,000 Hz: 15,
10, 20, and 35 for the right ear and 10, 15, 10, and 35 for the left ear.
OWCP routed the case file to Dr. Jeffrey M. Israel, a Board-certified otolaryngologist
serving as an OWCP DMA, to determine the extent of appellant’s permanent partial impairment,
date of MMI, and need for hearing aids.
In a July 29, 2016 report, Dr. Israel noted review of Dr. St. George’s September 3, 2014
evaluation, as well as the April 7, 2016 audiogram. He explained that hearing impairment as
calculated by the use of the sixth edition of the A.M.A., Guides revealed right and left monaural
loss of zero and as such, a binaural loss of zero. Dr. Israel opined that although the ratable
hearing loss was zero, hearing aids should be authorized due to the work-related sensorineural
hearing loss.
By decision dated April 11, 2016, OWCP determined that appellant was entitled to
hearing aids. It denied his schedule award claim, however, finding that his hearing loss was not
sufficiently severe to be considered ratable.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
6

Supra note 2.

7

5 U.S.C. § 8107.

3

loss, or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.8
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.10
ANALYSIS
OWCP accepted appellant’s occupational disease claim for bilateral sensorineural
hearing loss. By decision dated August 11, 2016, it determined that he was entitled to hearing
aids. OWCP denied appellant’s claim, however, for a schedule award finding that his hearing
loss was not sufficiently severe to be considered ratable.
Subsequent, to the Board’s March 10, 2016 decision an April 7, 2016 audiogram was
completed which revealed the following decibel losses at 500, 1,000, 2,000, and 3,000 Hz: 15,
10, 20, and 35 for the right ear and 10, 15, 10, and 35 for the left ear. On July 29, 2016 Dr. Israel
serving as OWCP’s DMA, reviewed the case file and determined that appellant’s examination
revealed a right and left monaural loss of zero and a binaural loss of zero.
The Board finds that OWCP properly denied appellant’s schedule award claim.
According to the most recent April 17, 2016 audiometry findings, appellant’s hearing thresholds
were 15, 10, 20, and 35 on the right and 10, 15, 10, and 35 on the left. These total 80 and 70
decibels, respectively, for averages of 20 and 17.5 decibels. Because these averages are below
the fence of 25 decibels, appellant is deemed to have no impairment in his ability to hear every
day sounds under everyday listening conditions.11 This does not mean that he has no hearing
loss. It means that the extent or degree of loss is insufficient to show a practical impairment in
8

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

9

See A.M.A., Guides 250.

10

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
11

See L.F., Docket No. 10-2115 (issued June 3, 2011).

4

hearing according to the A.M.A., Guides. The A.M.A., Guides set a threshold for impairment
and appellant’s occupational hearing loss did not cross that threshold. Thus, OWCP’s DMA
applied the proper standards to the April 7, 2016 audiogram. Appellant’s hearing loss was not
ratable. For this reason, the Board finds that OWCP properly denied his schedule award claim.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a ratable hearing loss, warranting a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

